                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA      :                CRIMINAL NO. 1:06-CR-289
                              :
         v.                   :                (Chief Judge Conner)
                              :
VICTOR REYNARD PATTERSON (1), :
                              :
             Defendant        :

                                        ORDER

      AND NOW, this 9th day of April, 2019, upon consideration of the pro se

motion (Doc. 70) by defendant Victor Reynard Patterson (“Patterson”) to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255, wherein Patterson seeks

relief from his enhanced mandatory minimum sentence under the Armed Career

Criminal Act (the “ACCA”), 18 U.S.C. § 924(e), based on the United States Supreme

Court’s decision in Johnson v. United States, 576 U.S. __, 135 S. Ct. 2551 (2015), and

it appearing that the instant motion is a second or successive petition filed with the

authorization of the Third Circuit Court of Appeals, (see Doc. 68), which determined

that Patterson “has made the prima facie showing needed to proceed with a § 2255

motion” but “only to the extent he seeks to raise a claim based on Johnson,” (id. at

2), and it further appearing that the Third Circuit’s authorization “is tentative,” In

re Pendleton, 732 F.3d 280, 283 (3d Cir. 2013), and that we must conduct a separate

gatekeeping inquiry to determine whether “the requirements for filing [a second

or successive] petition have . . . in fact been met,” id. (citing Goldblum v. Klem, 510

F.3d 204, 219-20 (3d Cir. 2007)); see 28 U.S.C. § 2244(b)(4), which in this context tasks

us to query whether Patterson’s motion “contain[s] . . . a new rule of constitutional
law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable,” 28 U.S.C. § 2255(h)(2), and the court noting that Johnson

announced a new rule of constitutional law which the Supreme Court has made

retroactive to cases on collateral review, Welch v. United States, 578 U.S. ___, 136

S. Ct. 1257, 1265 (2016), such that Patterson’s instant motion meets the gatekeeping

requirements of Section 2255(h)(2), and turning to the merits of Patterson’s claim,

the court observing that the ACCA compels a mandatory minimum term of 15 years’

imprisonment for persons convicted under 18 U.S.C. § 922(g) who have acquired

three prior, adult convictions for a “violent felony” or a “serious drug offense,” 18

U.S.C. § 924(e)(1); that the ACCA defines both terms; id. § 924(e)(2)(A), (B); and that

“violent felony” is defined to include three categories of offenses, to wit: (1) crimes

having “as an element the use, attempted use, or threatened use of physical force

against the person of another”; (2) crimes of burglary, arson, or extortion, or which

involve the use of explosives; and (3) crimes which “otherwise involve[] conduct that

presents a serious potential risk of physical injury to another,” id. § 924(e)(2)(B)(i)-

(ii), and the court further observing that, in Johnson, the Supreme Court

invalidated the third definition, commonly referred to as the “residual clause,” as

unconstitutionally vague, Johnson, 135 S. Ct. at 2557, but that the balance of the

definition of “violent felony” remains intact, see id. at 2563, and that Johnson has no

effect on the ACCA’s definition of “serious drug offense,” see generally Johnson, 135

S. Ct. 2551; see also 18 U.S.C. § 924(e)(2)(A), and, upon review of the record in the

above-captioned action, the court finding that Patterson is not entitled to Section

2255 relief based on Johnson because his enhanced sentence under the ACCA is


                                            2
based on his accumulation of three prior convictions for serious drug offenses, (see

Doc. 44 at 4:15-18, 8:16-19), and that Patterson accordingly derives no benefit from

the Supreme Court’s invalidation of the residual clause of the ACCA’s definition of

“violent felony,” and the court thus concluding that Patterson’s Section 2255 motion

is without merit, 1 and further concluding that a certificate of appealability shall not

issue, because Patterson has not “made a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), it is hereby ORDERED that:

      1.     Patterson’s motion (Doc. 70) to vacate, set aside, or correct sentence
             pursuant to 28 U.S.C. § 2255 is DENIED.

      2.     A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to close the corresponding civil case
             number 1:17-CV-2003.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




      1
        Patterson has also filed correspondence asking the court to consider
the potential applicability of the Third Circuit’s decision in United States v. Glass,
904 F.3d 319 (3d Cir. 2018), to his enhanced sentence under the ACCA. The court
in Glass held that a conviction under 35 PA. CONS. STAT. § 780-113(a)(3) qualifies as
a “controlled substance offense” for purposes of career offender designation under
the United States Sentencing Guidelines. See Glass, 904 F.3d at 321-24. Patterson’s
argument is premised on a misreading of Glass: he avers incorrectly that the Third
Circuit held that Section 780-113(a)(3) offenses are “unusable” as career offender
predicates. (Doc. 82). Moreover, any claim based on Glass is beyond the scope of
the second or successive Johnson motion authorized by the Third Circuit.
